t c memo united_states tax_court matthew w norwood linda d kramer petitioners v commissioner of internal revenue respondent docket no filed date matthew w norwood pro_se michael s hensley and yvonne m peters for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue after a concession by petitioners the only issue which this court must decide is whether petitioners are liable for self-employment_tax under sec_1401 on a distribution received from a partnership some of the facts in this case have been stipulated and are so found petitioners resided in coronado california at the time they filed their petition in petitioners both worked in sales matthew norwood petitioner sold yachts linda kramer was employed by lasorda staff leasing llc and by designed administrative resources tech during petitioner was also a general_partner of gallant medical supply gallant a partnership petitioner's percentage of profit and loss sharing for gallant was dollar_figure percent additionally petitioner owned dollar_figure percent of the capital of gallant petitioner started gallant a number of years ago he had worked at gallant full time but when the staff could operate the business without him petitioner stopped working there during petitioner spent approximately hours on partnership matters he conducted periodic walkthroughs of gallant and was consulted on major decisions of the firm in petitioner received dollar_figure as his distributive_share of gallant's income petitioners correctly included the dollar_figure distribution as taxable_income on schedule e supplemental income and loss of their federal tax_return petitioners did not report or pay any self-employment_tax on this amount in pertinent part respondent determined that petitioner was subject_to self-employment_tax of dollar_figure which after the deduction for one-half of the self-employment_tax under sec_164 resulted in a net_adjustment of dollar_figure sec_1401 imposes a tax upon a taxpayer's self-employment_income self-employment_income includes the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 sec_1402 provides subject_to exceptions that net_earnings_from_self-employment includes a partner's_distributive_share of partnership trade_or_business income one of the exceptions to the general_rule provides that a limited partner's share of partnership income is not subject_to self-employment_tax sec_1402 neither party contends that any of the other exceptions would be relevant in this case petitioners argue that petitioner's interest in gallant is passive and therefore any distributions from the partnership should not be subject_to self-employment_tax respondent contends that the distribution from gallant is subject_to self- employment_tax regardless of whether petitioner's involvement is passive or active because petitioner is a general_partner we agree with respondent it is undisputed that petitioner's interest in gallant was a general_partnership interest accordingly his distributive_share of the partnership's trade_or_business income is subject_to the limitations of sec_1402 subject_to the taxes imposed by sec_1401 on self-employment_income 91_tc_222 anderson v commissioner tcmemo_1992_130 that petitioner spent a minimal amount of time engaged in the operations of gallant is irrelevant to this determination cokes v commissioner supra pincite anderson v commissioner supra the passive_activity rules under sec_469 have no application in this case petitioner's lack of participation in or control_over the operations of gallant does not turn his general_partnership interest into a limited_partnership_interest a limited_partnership must be created in the form prescribed by state law perry v commissioner tcmemo_1994_215 johnson v commissioner tcmemo_1990_461 accordingly we find for respondent on this issue decision will be entered for respondent
